Citation Nr: 0812821	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had approximately 21 years of active military 
service from August 1968 through December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran indicated on his July 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for January 2005 and the veteran was provided 
notice of this hearing in November 2004 and December 2004.  
However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  The veteran 
subsequently requested another hearing, which was scheduled 
for December 2006, but he also failed to appear to that 
hearing.  Therefore, the Board considers the veteran's 
hearing requests to be withdrawn.  See 38 C.F.R. § 20.704 
(2007).

In March 2005 and August 2006, the Board remanded the case 
for further development.

In March 2007, the Board denied entitlement to service 
connection for tuberculosis, and remanded the issue of 
entitlement to service connection for a chronic skin 
disability.  

Following the issuance of a December 2007 supplemental 
statement of the case (SSOC), the Appeals Management Center 
(AMC) sent a letter to the veteran's representative, 
requesting that it prepare a VA Form 646.  The letter 
indicated that if a VA Form 646, or additional argument was 
not submitted within 60 days from the date of the letter, the 
case would be recertified to the Board, unless further 
evidence was received.  The representative did not submit a 
VA Form 646, or additional argument in lieu.  The Board also 
notes that the AMC received from the veteran a "SSOC Notice 
Response" form in March 2008.  On that form, the veteran 
checked the box indicating that he has additional information 
or evidence to submit in support of his appeal.  The form 
indicated that VA would give the veteran 60 days from the 
date of his SSOC to submit the information or evidence.  If 
the evidence was not submitted within the 60 days, it was 
noted that the case would be returned to the Board for 
appellate review.  The Board notes that the veteran submitted 
the SSOC Notice Response form outside of the 60-day window, 
and that no additional evidence or information was received 
within 60-days from the SSOC issued in December 2007.  Thus, 
since the representative did not submit a VA Form-646 or a 
statement in lieu, and no additional evidence was received 
within 60 days from December 2007, the Board finds that 
recertification of the appeal was proper, and that the case 
is ready for appellate review.  


FINDING OF FACT

The objective evidence of record does not relate the 
veteran's current skin disability, tinea versicolor, to his 
period of military service.  


CONCLUSION OF LAW

A chronic skin disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO initially sent a VCAA notice letter to the veteran in 
October 2002.   Additional VCAA letters were sent to the 
veteran in March 2005 and March 2007.  Collectively, these 
letters fully addressed all four notice elements.  The 
letters informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was asked to submit pertinent evidence in his 
possession.  Also, the veteran has been advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained.  The claims folder contains 
service medical records, records from the VA Medical Centers 
in Dublin, and Carl Vinson, as well as records from Winn Army 
Community Hospital, and Arrowhead Clinic.  As noted, the 
veteran was given 60 days from the date of issuance of his 
last SSOC to submit any additional evidence, and no 
additional evidence was received within 60 days of December 
2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2007). Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Here, the veteran asserts that he is entitled to service 
connection for a chronic skin disability.  On review, the 
Board finds that service connection is not warranted.  While 
a June 2005 VA examination report shows a current diagnosis 
of tinea versicolor.  Service medical records show that in 
August 1975, the veteran was evaluated for a rash, and 
diagnosed with contact dermatitis.  In November 1977, the 
veteran was diagnosed with athlete's foot (tinea pedis).  
According to an August 1982 evaluation report, the veteran 
underwent a routine physical, and a notation of tinea 
versicolor of the trunk was made.   

There is also no objective evidence of a nexus between the 
veteran's current skin disability and service.  In this 
regard, the June 2005 VA examiner examined the veteran, and 
concluded that the veteran's current skin disability is not 
related to his military service.  In arriving at such 
opinion, the examiner essentially stated that the veteran's 
service medical records do not show that he was ever 
diagnosed with tinea versicolor.

Pursuant to the Board's March 2007 remand, the Board 
requested that the examiner review the relevant service 
medical records and provide an addendum with regard to the 
etiology of the veteran's skin disability.  The examiner who 
conducted the June 2005 examination is no longer employed by 
the VA, however another examiner had the opportunity to 
review the entire claims folder, to include the relevant 
service medical records.  Such examiner concluded that the 
veteran's current skin disability is not likely (less than 
50% percent) related to his period of military service.  With 
regard to the August 1982 notation of tinea versicolor, the 
examiner stated that there was no description of the rash or 
treatment for the rash at that time, thus it is hard to 
determine whether the rash was actually versicolor or simply 
a recurrence of his contact dermatitis.  The examiner also 
stated that, at that time, the veteran was referred to the 
dermatologist for a herpes simplex evaluation, and not for 
tinea versicolor.  The examiner further pointed out that the 
veteran had a routine physical every two years, and that no 
skin diseases were noted on the reports of medical history 
and the examination reports.  Specifically, the examiner 
noted that the veteran denied ever having skin disease on 
July 1985 and June 1987 reports of medical history, and the 
examination reports were completely negative 


for a skin disability.  Finally, the examiner noted that the 
veteran denied ever having skin disease on his report of 
medical history upon his retirement, and his retirement 
examination report is completely negative for a rash.  Based 
on a review of the veteran's claims folder, the examiner 
indicated that the veteran was never diagnosed or treated for 
tinea versicolor.  The examiner reiterated that the August 
1982 examination report simply listed tinea versicolor; no 
description or treatment was noted.  

The veteran has not submitted a medical opinion favorable to 
his claim.  

In denying the claim, the Board notes that the veteran is 
competent to describe his skin symptomatology.  See Layno, 
supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder (i.e. that his current skin disability is related to 
service) because he has not been shown to have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, there is no objective evidence linking the veteran's 
current skin disability to his military service.  The 
preponderance of the evidence is against the veteran's 
service connection claim for a chronic skin disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER
The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


